Citation Nr: 0703952	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969, with active duty for training (ACDUTRA) from April 1966 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision.  The veteran 
testified before the Board in September 2006.


FINDING OF FACT

Current hypertension is related to the veteran's service-
connected type II diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

However, the Board's decision today is fully favorable to the 
veteran.  Therefore, no further discussion is needed as to 
VA's duties to notify or assist claimants.

The veteran contends that his hypertension is related to his 
service-connected type II diabetes mellitus.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for disability shown after 
service, when all the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In support of his claim, the veteran has presented two 
private medical opinions which provide positive nexus 
opinions linking his hypertension to his type II diabetes 
mellitus.  

In an October 2005 letter, the veteran's nephrologist, Dr. 
Bierle, wrote that the veteran had a twenty-eight year 
history of type II diabetes mellitus.  He also wrote that, 
over the last seven to eight years, the veteran had developed 
hypertension related to his diabetic renal disease. The 
doctor concluded that the veteran's hypertension is 
interrelated with his type II diabetes mellitus.  

In addition, in an October 2005 letter, a non-VA doctor (Dr. 
Calhoon) wrote that the veteran is an insulin-dependent 
diabetes mellitus patient and that he is currently being 
treated for elevated blood pressure with medication.  This 
doctor then stated that it is his opinion that the veteran's 
blood pressure is in direct relationship to his diabetes.  

The Board points out that, in addition to his service-
connected type II diabetes mellitus, the veteran is also 
service-connected for diabetic nephropathy with proteinuria 
(claimed as renal insufficiency) secondary to type II 
diabetes mellitus.

In contrast to these two positive nexus opinions, the 
evidence of record also contains a February 2005 VA 
examination report which provides an opinion that the 
veteran's hypertension is essential hypertension, and as 
such, is not related to his service-connected type II 
diabetes mellitus.  The February 2005 VA examination report 
indicates that the examiner feels that the veteran has 
essential hypertension, and that he has had this for eight to 
ten years.  The VA examiner also noted that he did not think 
that the veteran's diabetes or nephropathy caused his 
hypertension. 

The evidence of record thus contains competent medical 
opinions indicating both a positive and a negative nexus 
between the veteran's hypertension and his service-connected 
type II diabetes mellitus and diabetic nephropathy with 
proteinuria (claimed as renal insufficiency) secondary to 
type II diabetes mellitus.  Furthermore, all of these medical 
opinions were rendered in conjunction with a physical 
examination of the veteran.  In light of this evidence, the 
Board thus concludes that there is at the very least an 
approximate balance regarding an issue material to the 
determination of the veteran's claim.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
But perhaps more accurately, in this case, there is not so 
much an "approximate balance" of evidence.  Rather, there 
are two favorable opinions and one contrary opinion.  Under 
these circumstances, service connection for hypertension 
secondary to type II diabetes mellitus is warranted.  


ORDER

Service connection for hypertension secondary to service-
connected type II diabetes mellitus is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


